Case 3:19-cr-00264-DPJ-FKB Document 3 Filed 11/06/19 Page 1 of 2

SOUTHERN DISTRICT OF MISSISSIPPI |

IN THE UNITED STATES DISTRICT COURT —FILED

 

 

 

 

 

_ FOR THE SOUTHERN DISTRICT OF MISSISSIPPI NOV -6 2019
NORTHERN DIVISION , |
HTC
UNITED STATES OF AMERICA
oy CRIMINAL NO. 3:14-cr-I 64 -DPI-FKB
ERICA L. HARMON 18 U.S.C: § 666(a)(1)(A)
The Grand Jury charges:

From on or about August 1, 2018, through on or about February 28, 2019, in Lauderdale

County in the Northern Division of the Southern District of Mississippi, the defendant, ERICA L.

HARMON, being an agent and employee of the City of Meridian, Mississippi (the “City”), aided

. and abetted by others unknown, did knowingly embezzle, steal, and obtain by fraud, and otherwise
without authority knowingly converted to her own use, $5,073 in funds owned by and under the

care, custody and control of the City, a local governmental entity which received in excess of

$10,000 in federal funding during the one year period beginning August 1, 2018, all in violation

of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

 

As a result of committing the offense as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenss,
including but not limited to all proceeds obtained directly or inde from the offenses, and all
property used to facilitate the offenses. Further, if any property described above, as a result of
any act or omission of the defendant: (a) cannot be located upon the exercise of due diligence; (b)

has been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the

jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been
_ Case 3:19-cr-00264-DPJ-FKB Document 3 Filed 11/06/19 Page 2 of 2

commingled with other property, which cannot be divided without difficulty, then it is the intent
of the United States to seek a judgment of forfeiture of any other property of the defendant, up to
the value of the property described in this notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461.

 
  

 

D. M{CHAEL HURST, JR.
United States Attorney

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment ‘ups returned in open court by the foreperson or deputy foreperson of the

Grand Jury on this the 6~day of November, 2019

UNITED STATES MAGISTRATE JUDGE
